Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Claims 1-8 and 11-21 are cancelled.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first duct having a first intake port, that intakes the fluid heat carrier flowing out from the outflux unit, a first cooling or heating unit, which cools or heats the intake fluid heat carrier, and a first outtake port which flows out the cooled or heated fluid heat carrier, and a second duct having a second intake port, that directly intakes the fluid heat carrier flowing out from the first outtake port” (emphasis added) (claim 9, lines 5-10) such that “the first duct is installed along a rear surface of the housing, the first cooling or heating unit is installed inside the first duct along a rear surface of the housing, the second intake port of the second duct is installed above the first outtake port of the first duct, the second outtake port of the second duct is installed above the housing in such a way as to face a front surface side of the housing, and the second cooling or heating unit is installed inside the second duct in such a way as to face in a direction inclined to a longitudinal direction of the second duct” (emphasis added) (claim 10, lines 5-13).
Specifically, while the drawings depict first and second ducts that are fluidically connected either in series or in parallel (emphasis added) (Applicant’s Figure 1 and Paragraphs 34-37 of the originally filed specification: First duct 410 and second duct 510 are in parallel from outflux unit 220 to influx unit 230 or in series from outflux unit 220 to influx unit 230 via path 350), this depiction is schematic in nature and does not appear to depict the specific arrangement of first and second ducts that are both (i) fluidically connected in series as recited in claim 9 and (ii) spatially arranged one on top of each other in parallel as recited in claim 10.
Further, while the drawings also depict first and second ducts that are fluidically connected in parallel and spatially arranged one on top of each other (Applicant’s Figures 2-8,10, and 11), none of these figures appear to depict a series airflow connection between the first and second ducts or how such a series airflow connection could be adapted to the first and second ducts.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 9, the recitation “a second cooling or heating unit, which cools the intake fluid heat carrier when the first cooling or heating unit is cooling and heats the fluid heat carrier when the first cooling or heating unit is heating the intake fluid carrier” (emphasis added) (claim 9, lines 11-13) appear to introduce new matter.
Namely, based upon applicant’s originally filed disclosure it appears that each heating and cooling means is configured to perform either (emphasis added) cooling the heat carrier or heating the heat carrier (Paragraph 16 of applicant’s specification) as opposed to cooling and heating are recited in amended claims 2 and 9.
Further, based upon applicant’s drawings (e.g. Figures 1-3), the instant invention appears to be directed to a temperature control device including: at least one housing (211), at least one heat source (201), at least one first duct (411) with at least one first heating and cooling means (123), and a second duct (511) with at least one second heating and cooling means, where the first and second ducts are arranged in parallel (Figure 2), where the first and second heating and cooling means are fluidically connected to each other in parallel (Figure 2), and where throttle valves (133, 134) regulate flow of coolant through the parallel heat exchangers (Figure 3).
Since it appears that each respective duct only includes one heat exchanger and since heat exchangers are connected to a common fluid source in parallel, there does not appear to be sufficient support in applicant’s disclosure for simultaneous (emphasis added) heating and cooling a heat carrier in each respective duct as recited in amended claim 9.
Regarding claim 10, the recitation “the first duct is installed along a rear surface of the housing, the first cooling or heating unit is installed inside the first duct along a rear surface of the housing, the second intake port of the second duct is installed above the first outtake port of the first duct, the second outtake port of the second duct is installed above the housing in such a way as to face a front surface side of the housing, and the second cooling or heating unit is installed inside the second duct in such a way as to face in a direction inclined to a longitudinal direction of the second duct” (emphasis added) (claim 10, lines 5-13) appears to introduce new matter.
Namely, claim 10 appears to relate to an embodiment of the instant invention in which first (e.g. 411) and second (e.g. 511) ducts are arranged in parallel from an outflux unit (e.g. 221) to an influx unit (231) (Applicant’s Figures 2-8,10, and 11).
However, claim 9 from which claim 10 depends recites “a first duct having a first intake port, that intakes the fluid heat carrier flowing out from the outflux unit, a first cooling or heating unit, which cools or heats the intake fluid heat carrier, and a first outtake port which flows out the cooled or heated fluid heat carrier, and a second duct having a second intake port, that directly intakes the fluid heat carrier flowing out from the first outtake port” (emphasis added) (claim 9, lines 5-10), where it appears that claim 9 relates to an alternative embodiment of the instant invention in which first (e.g. 410) and second (e.g. 510) ducts that are fluidically connected either in series or in parallel (emphasis added) (Applicant’s Figure 1 and Paragraphs 34-37 of the originally filed specification: First duct 410 and second duct 510 are in parallel from outflux unit 220 to influx unit 230 or in series from outflux unit 220 to influx unit 230 via path 350)
Since paragraphs 34-37 of the specification as originally filed discloses that first and second ducts are configured to be arranged in series or in parallel to each other with respect to an influx unit and an outflux unit, there does not appear to be sufficient support in applicant’s originally filed specification for first and second ducts that are both (i) fluidically connected in series as recited in claim 9 and (ii) spatially arranged one on top of each other in parallel as recited in the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation “a second cooling or heating unit, which cools the intake fluid heat carrier when the first cooling or heating unit is cooling and heats the fluid heat carrier when the first cooling or heating unit is heating the intake fluid carrier, and a second outtake port which flows out the cooled or heated fluid heat carrier” (emphasis added) (claim 9, lines 11-14) renders the claim indefinite.
It is unclear if the intake fluid heat carrier is being (i) cooled or heated or if the intake fluid heat carrier is being (ii) cooled and heated.  Specifically, it is unclear if the first cooling or heating unit is configured to cool or heat the intake fluid heat carrier since the claim is reciting that the first cooling or heating unit both heats and cools the intake fluid heat carrier.  For examination purposes it is assumed that the intake fluid heat carrier is cooled or heated by the first and second cooling or heating units.
Claim 10 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallia et al. (US 2009/0056910).
Regarding claim 9, Mallia et al. discloses a temperature control device, comprising:
A housing (14) in which a heat source (e.g. defined by elements 30) is installed (Annotated Figure 4), the housing including:
An influx unit (Annotated Figure 4: An inlet region of elements 30) into which a fluid heat carrier (Paragraph 46: Air) flows (Annotated Figure 4),
An outflux unit (Annotated Figure 4: An outlet region of elements 30) through which the fluid heat carrier having passed through the heat source and having been cooled or heated flows out (Annotated Figure 4),
A first duct (Annotated Figure 4: Defined by a rear section 74 of a path 34/35) having a first intake port (Annotated Figure 4: Defined by an upstream side of element 70) that intakes the fluid heat carrier flowing out from the outflux unit (Annotated Figure 4), a first cooling or heating unit (70) which cools or heats the intake fluid heat carrier (Paragraph 58), and a first outtake port (Annotated Figure 4: Defined by a downstream side of element 70) which flows out the cooled or heated fluid heat carrier (Annotated Figure 4), and
A second duct (Annotated Figure 4: Defined by a front section 72 of a path 34/35) having a second intake port (Annotated Figure 4: Defined by an upstream side of element 68) that directly intakes the fluid heat carrier flowing out from the first outtake port (Annotated Figure 4: The first and second ducts are arranged in series), a second cooling or heating unit (68) which cools or heats the intake fluid heat carrier (Paragraph 58) when the first cooling or heating unit is cooling or heating the fluid heat carrier when the first cooling or heating unit is cooling or heating the intake fluid heat carrier (Paragraph 58), and a second outtake port (Annotated Figure 4: Defined by a downstream side of element 68) which flows out the cooled or heated fluid heat carrier (Annotated Figure 4).

    PNG
    media_image1.png
    678
    647
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mallia et al. (US 2009/0056910), and further in view of Semmes (US 7,540,320).
Regarding claim 10, Mallia et al. discloses a temperature control device, comprising as discussed above,
Where the influx unit is open in an entire surface of a front surface of the housing (Annotated Figure 4),
The outflux unit is open in an entire surface of a rear surface of the housing (Annotated Figure 4),
The first duct is installed along a rear surface of the housing (Annotated Figure 4),
The first cooling or heating unit is installed inside the first duct along a rear surface of the housing (Annotated Figure 4),
The second intake port of the second duct is installed above (i.e. dependent upon orientation) the first outtake port of the first duct (Annotated Figure 4: Merely rotating system 10 90º counterclockwise results in the second duct being positioned above the first duct),
The second outtake port of the second duct is installed above (i.e. dependent upon orientation) the housing in such a way as to face a front surface side of the housing (Annotated Figure 4: Merely rotating system 10 90º counterclockwise results in the second outtake port being positioned above the housing).
However, Mallia et al. does not explicitly teach or disclose that the second cooling and heating unit is inclined to a longitudinal direction of the second ducts.
Semmes (Figure 6) teaches a temperature control device, comprising: at least one cooling and heating unit (15) arranged in at least one duct (6), where the at least one cooling and heating unit is installed inside the at least one duct in such a way as to face in a direction inclined to a longitudinal direction of the at least one duct (Figure 6).  Note that Semmes acknowledges other configurations of cooling and heating units (1, 3, 5, and 11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to incline the second cooling and heating unit as disclosed by Mallia et al. with respect to a longitudinal direction of a second duct as taught by Semmes to improve temperature control device operating efficiency by more effectively transferring heat and more effectively trapping particles (Col. 1, lines 33-46 of Semmes).






Response to Arguments
(As presented in the 5/20/2022 AFCP 2.0 filing)
Regarding the arguments on page 4, line 12 to page 5, line 4:
Applicant alleges that the subject matter of claim 9 is shown in applicant’s Figures.  Applicant's arguments have been fully considered but they are not persuasive.
While applicant’s Figure 1 does indeed disclose, “a second intake port -e.g. 520- that directly intakes the fluid heat carrier flowing out from the first outtake port -e.g. 430- (i.e. via path 350)” as recited in claim 9, the drawings objection is clarified to indicate that while the drawings depict first and second ducts that are connected in series and in parallel (Applicant’s Figure 1: First duct 410 and second duct 510 are in parallel from outflux unit 220 to influx unit 230, but also connected in series with each other via path 350), this depiction is schematic in nature and does not appear to depict the specific arrangement of first and second ducts that are both (i) fluidically connected in series as recited in claim 9 and (ii) spatially arranged one on top of each other as recited in claim 10 as noted in the drawings objections above.
Regarding the arguments on page 6, lines 1-16:
Applicant’s amendment overcomes the 112 rejections of record.  However, the amendment appears to introduce new indefiniteness
Regarding the arguments on page 6, line 17 to page 8, line 23:
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0144176 discloses the concept of directing air on a downstream side of a heat exchanger to an upstream side of the same or a different heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763